Judge GREENE
dissenting.
I agree with the majority that the dispositive issue is whether the Aetna insurance policy proceeds were assets of the Church or the joint venture. If the insurance proceeds were assets of the Church, the Church is entitled to either indemnification or contribution from the YMCA.
Contrary to the majority, however, I believe that the Aetna insurance proceeds were the assets of the Church. The fact that *54the Church may have agreed to provide liability insurance on the vans “for the YMCA” is not determinative of the issue. The question remains whether the Church in fact did provide such insurance, and there is nothing in the record to support that it did. To the contrary, as noted in the 10 July 1991 “Order Approving Settlement,” the Aetna policy provided “coverage for [the Church],” not the YMCA. Therefore, the proceeds from the Aetna policy were not assets of the joint venture, but instead were assets of the Church.
Accordingly, the findings of the trial court cannot support a conclusion that the Church is not entitled to indemnity or contribution, and, in fact, support the contrary conclusion. Indeed, the 10 July 1991 consent order provided that the Church retained and would pursue “rights of contribution and indemnity” against the YMCA. I would therefore reverse the order of the trial court and remand for an award to the Church of either contribution or indemnity.